DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed October 20th, 2022 has been entered. Claims 1-15 are pending. Applicant’s amendments have overcome the drawings objection.
Claim Rejections 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR 101381848 in view of Verner et al, EP 3671788 [Verner].
Regarding claim 1, Kim discloses (figs.1-6) an arc mitigation apparatus (1) for an air insulated switchgear, the apparatus (1) comprising:
a flap (20);
a control mechanism (60),
where the flap (20) is configured to be installed in a wall (11) of a compartment (10),
where, when the flap (20) is installed in the wall (11) of the compartment (10),

the flap (20) is configured to permit when open air and/or gas passes through the flap (20) from inside the compartment (10) to outside the compartment (10),
where, when the flap (20) is installed in the wall (11) of the compartment (10,
the flap (20) is configured to move from a closed position to an open position due to a pressure difference between an inside of the compartment (10) and an outside of the compartment (10), and
where the control mechanism (60) is configured to set a flap threshold pressure for the flap (20) with respect to the pressure difference that will move the flap (20) [see description: weights 63 and 65 provide the pressure balance for opening/closing the flap (cover)].
Kim fails to explicitly disclose the medium voltage switchgear and a switch; and wherein the switch is configured to activate based on movement of the flap.
Verner discloses (figs.1-3) a similar apparatus comprising a medium voltage switchgear and a switch (1); and where the switch (1) is configured to activate based on movement of a flap [para.0002].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim with the inclusion of the switch taught by Verner,
thereby simultaneously venting excess air (gas) and tripping the switchgear circuit breaker, thus ensuring the equipment is safe to personnel.
Regarding claim 7, Kim discloses (figs.1-6) an arc mitigation system (1) for an air insulated switchgear, the system (1) comprising:
a flap (20);
a control mechanism (60),
where the flap (20) is configured to be installed in a wall (11) of a compartment (10),
where, when the flap (20) is installed in the wall (11) of the compartment (10),

the flap (20) is configured to permit when open air and/or gas passes through the flap (20) from inside the compartment (10) to outside the compartment (10),
where, when the flap (20) is installed in the wall (11) of the compartment (10),
the flap (20) is configured to move from a closed position to an open position due to a pressure difference between an inside of the compartment (10) and an outside of the compartment (10), and
where the control mechanism (60) is configured to set a flap threshold pressure for the flap (20) with respect to the pressure difference that will move the flap (20) [see description: weights 63 and 65 provide the pressure balance for opening/closing the flap (cover)].
Kim fails to explicitly disclose the medium voltage switchgear, a switch and a circuit limiter; and wherein the switch is configured to activate based on movement of the flap, and wherein activation of the switch is configured to trigger the current limiter.
Verner discloses (figs.1-2) a similar system comprising a medium voltage switchgear, a switch (1) and a current limiter (circuit breaker); and where the switch (1) is configured to activate based on movement of a flap [para.0002], and where activation of the switch (1) is configured to trigger the current limiter (circuit breaker) [para.002].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim with the inclusion of the switch and current limiter taught by Verner, thereby simultaneously venting excess air (gas) and tripping the switchgear circuit breaker, thus ensuring the equipment is safe to personnel.
Regarding claims 2 and 8, Kim further discloses where the control mechanism (60) comprises a control spring (50).
Regarding claims 3 and 9, Kim and Verner further disclose where the switch (Verner,1) is configured to activate based on movement of the flap from the closed position to the open position [para.0002].
Regarding claims 4 and 10, Kim and Verner further disclose, where the switch (1) is configured to activate based on movement of the flap away from the closed position [para.0002].
Regarding claims 5 and 11, Kim and Verner further disclose, where the switch (1) is configured to activate based on a magnitude of movement of the flap away from the closed position [para.002].
Regarding claim 6, Kim and Verner further disclose 6, where the switch (1), when activated, is configured to trigger a current limiter (circuit breaker).
Regarding claim 12, Kim discloses (figs.1-6) a compartment(10) for an air insulated switchgear, the compartment (10) comprising:
a flap (20);
a control mechanism (60),
where the flap (20) is installed in a wall (11) of the compartment (10),
where the flap (20) is configured to permit when open air and/or gas passes through the flap (20) from inside the compartment (10) to outside the compartment (10),
where, the flap (20) is configured to move from a closed position to an open position due to a pressure difference between an inside of the compartment (10) and an outside of the compartment (10), and
where the control mechanism (60) is configured to set a flap threshold pressure for the flap (20) with respect to the pressure difference that will move the flap (20) [see description: weights 63 and 65 provide the pressure balance for opening/closing the flap (cover)].
Kim fails to disclose a switch; and wherein the switch is configured to activate based on movement of the flap.
Verner discloses (figs.1-2) a similar compartment comprising a switch (1); and where the switch (1) is configured to activate based on movement of a flap [para.0002].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim with the inclusion of the switch taught by Verner, thereby simultaneously venting excess air (gas) and tripping the switchgear circuit breaker, thus ensuring the equipment is safe to personnel.
Regarding 13, 14 and 15, Verner further discloses a medium voltage air insulated switchgear [para.001].
Response to Arguments
Applicant's arguments filed October 20th, 2022 have been fully considered but they are not persuasive.
Applicant essentially argues that Kim does not provide an arc mitigation apparatus that provides these advantages in the manner claimed.
Examiner cannot concur with the Applicant, because Kim clearly teaches a switchgear that exhaust pressure generated gas inside the switchgear to the outside through an outlet cover (equivalent to the claimed flap), thereby satisfying the claim limitations.
Applicant further argues that, Kim is directed to providing an outlet cover that does not deform due to pressure gas generated within a high-pressure switchboard during discharge of the gas. Kim mentions preventing deformation of the outlet cover (or discharge port cover) nine times, including “the present invention is to prevent the deformation caused by the impact of the discharge port cover rotates around the hinge when the opening of the discharge port by the generated high-pressure gas.
Examiner disagrees with Applicant. While it maybe true that the structure of Kim also performs another function, one of ordinary skill in the art would have recognized that this does not preclude the structure of Kim from fulfilling an alternative function, including that claimed. Since the cover (flap) provides the outlet for the pressurized gases generated inside the switchgear to the outside of the switchgear, then it is only logical that the cover (flap) would be activated when the pressure with the switchgear compartment exceeds the preset pressure value.
Applicant further argues that, there is no contemplation in Kim to provide the above described advantage in the manner claimed, where movement of the flap triggers a switch. As detailed above Kim does not contemplate, disclose, suggest, or provide motivation to utilize a switch as claimed at all.
Contrary to Applicant’s argument, Kim already teaches the claimed features at issue, as indicated above; and therefore Kim is not relied on to teach a switch trigger by the flap.
Applicant further argues that, when seeking to better protect the enclosed switchgear compartment of Kim, the person of ordinary skill in the art would develop this teaching in Kim relating to improving the balanced minimum opening pressure for the cover and this would not arrive at the claimed subject matter from any development of Kim.
Examiner noted that these allegations cannot overcome the rejections because the features discussed above are not stated in the claims. It is the claims that define the invention, and it is the claims, not the specification that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
Finally, Applicant argues that, in Verner the teaching is not directed toward addressing flap deformation or a balanced opening movement, and accordingly when the skilled person wished to improve these technologies of Kim, they would not review Verner.
Examiner agrees with the Applicant that Verner is not “directed toward addressing flap deformation or a balanced opening movement”, because these features are already discussed in Kim, above. However, Verner structurally similar to Kim, in the same field of endeavor and aim to achieve the same results provided by a cover (flap) activating under the influence of pressurized gas; therefore one of ordinary skill in the art would have been motivated to incorporate the switch of Verner, into the apparatus of Kim, thereby providing a switch that operates with the flap [para.0002], and therefore in combination discloses the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833